COBB, Judge,
dissenting.
The trial court did not order additional options from HRS and there is no statutory or precedential prohibition against the communication of suggestions or ideas to that body. HRS was not legally obligated to include a fourth option- in its report but elected to do so.
Section 39.09(3)(e), Florida Statutes (1987) is sufficiently frustrating to juvenile judges, as we have previously observed,1 without further expansion of its restrictions by equating a verbal request with a court order.

. See N.L.J. v. Komanski, 527 So.2d 840 (Fla. 5th DCA 1988); State of Florida, Dep't of Health and Rehabilitative Services v. McGregor, 511 So.2d 1096 (Fla. 5th DCA 1987); and Dep't of Health and Rehabilitative Services v. R.S., 511 So.2d 434 (Fla. 5th DCA 1987) (J. Cowart, concurring specially).